         Case 2:20-cv-00337-RSM-BAT Document 52 Filed 07/29/21 Page 1 of 4




 1                                                           HONORABLE RICARDO S. MARTINEZ
                                                               HONORABLE BRIAN A. TSUCHIDA
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
        JESSE DUHAMEL, an individual,                         NO. 2:20-cv-00337
10
                                     Plaintiff,               STIPULATED JUDGMENT
11
                                     v.                       NOTING DATE: July 23, 2021
12
        STATE OF WASHINGTON; et al.,
                                                              (Clerk’s Action Required)
13
                                     Defendants.
14
                                          JUDGMENT SUMMARY
15
     Judgment Creditor:                      Jesse Duhamel
16
     Judgment Creditor’s Attorney:           Darryl Parker
17
     Judgment Debtor:                        State of Washington
18
     Judgment Amount:                        $22,500.00
19
     Pre-Judgment Interest:                  $0.00
20
     Post-Judgment Interest:                 $0.00
21
     Taxable Costs and Attorney Fees:        $0.00
22
            THIS MATTER HAS COME ON regularly before the Court for entry of Judgment against
23
     Defendant State of Washington based upon the stipulation of the parties. Plaintiff, Jesse Duhamel,
24
     by and through his counsel, and Defendant State of Washington, by and through its counsel, have
25
     made a stipulation pursuant to RCW 4.92.150, without any admission of liability, settling and
26


       STIPULATED [PROPOSED] JUDGMENT                     1                ATTORNEY GENERAL OF WASHINGTON
                                                                                        Torts Division
       (C20-337-RSM-BAT)                                                        800 Fifth Avenue, Suite 2000
                                                                                  Seattle, WA 98104-3188
                                                                                       (206) 464-7352
          Case 2:20-cv-00337-RSM-BAT Document 52 Filed 07/29/21 Page 2 of 4




 1   compromising this action against the Defendant State of Washington and allowing for dismissal of

 2   this action, in its entirety, with prejudice.

 3           HAVING CONSIDERED the pleadings and files in this case, including the separately

 4   entered dismissals, with prejudice, previously entered in favor of Defendants Washington State

 5   Department of Corrections, C. Shaw, Adelaide Horne, P. Christiansen, Julia Barnett, Lee Stemler,

 6   and Kevin Bovenkamp, the representations of counsel made through their signature below, and

 7   being otherwise fully advised in this matter,

 8           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:

 9           1.       Plaintiff Jesse Duhamel shall have Judgment against the Defendant State of

10   Washington for the total sum of TWENTY-TWO THOUSAND FIVE HUNDRED AND NO/100

11   DOLLARS ($22,500.00);

12           2.       Plaintiff Jesse Duhamel shall not receive pre-judgment or post-judgment interest;

13           3.       Neither party shall recover against the other party their respective attorneys’ fees,

14   costs, or interest thereon; and

15           4.       Plaintiff Jesse Duhamel’s counsel of record shall recover their attorneys’ fees and

16   costs in the matter from the Judgment Amount set forth above.

17           DATED THIS 29th day of July, 2021.

18

19

20                                                   A
                                                     RICARDO S. MARTINEZ
21                                                   CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26


       STIPULATED [PROPOSED] JUDGMENT                      2                ATTORNEY GENERAL OF WASHINGTON
                                                                                         Torts Division
       (C20-337-RSM-BAT)                                                         800 Fifth Avenue, Suite 2000
                                                                                   Seattle, WA 98104-3188
                                                                                        (206) 464-7352
        Case 2:20-cv-00337-RSM-BAT Document 52 Filed 07/29/21 Page 3 of 4




 1          DATED THIS 23rd day of July, 2021.
 2   Stipulated to and Jointly Presented By:
 3   ROBERT W. FERGUSON
     Attorney General                            CIVIL RIGHTS JUSTIC CENTER, PLLC
 4

 5    s/ Scott M. Barbara                         s/ Darryl Parker
     Scott M. Barbara, WSBA No. 20885            DARRYL PARKER, WSBA No. 30770
 6   Assistant Attorney General                  Attorney for Plaintiff
 7   Attorneys for Defendant

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      STIPULATED [PROPOSED] JUDGMENT             3          ATTORNEY GENERAL OF WASHINGTON
                                                                         Torts Division
      (C20-337-RSM-BAT)                                          800 Fifth Avenue, Suite 2000
                                                                   Seattle, WA 98104-3188
                                                                        (206) 464-7352
         Case 2:20-cv-00337-RSM-BAT Document 52 Filed 07/29/21 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE
 2          I certify that I served a copy of this document on all parties or their counsel of record
 3
     on the date below as follows:
 4
               US Mail Postage Prepaid via Consolidated Mail Service
 5
               CM/ECF
 6

 7             Email at the following addresses:

 8                 DParker@civilrightsjusticecenter.com
                   MGirma@civilrightsjusticecenter.com
 9                 JHenderson@civilrightsjusticecenter.com

10             State Campus Delivery
11             Hand delivered by _________________________________________________
12

13
            DATED this 23rd day of July, 2021.
14
                                                   s/ Scott M. Barbara
15                                                 SCOTT M. BARBARA, WSBA #20885
16                                                 Assistant Attorney General
                                                   Attorney for Defendants
17

18

19

20

21

22

23

24

25

26


       STIPULATED [PROPOSED] JUDGMENT                    4               ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
       (C20-337-RSM-BAT)                                                      800 Fifth Avenue, Suite 2000
                                                                                Seattle, WA 98104-3188
                                                                                     (206) 464-7352
